Name: Council Regulation ( EEC ) No 3912/91 of 19 December 1991 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Israel ( 1992 )
 Type: Regulation
 Subject Matter: plant product;  Asia and Oceania;  tariff policy
 Date Published: nan

 No L 372 / 16 Official Journal of the European Communities 31 . 12 . 91 COUNCIL REGULATION (EEC) No 3912 / 91 of 19 December 1991 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Israel ( 1992) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Articles 1 and 2 of the Fourth Additional Protocol to the Cooperation Agreement between the European Economic Community and the State of Israel 0 ) provide for the opening of Community tariff quotas for the import into the Community of:  17 000 tonnes of new potatoes, falling within CN code ex 0701 90 51 (1 January to 31 March),  11 200 tonnes of onions , fresh or chilled , falling within CN codes 0703 10 11 , 0703 10 19 and ex 0709 90 90 ( 15 February to 15 May),  3 100 tonnes of carrots , falling within CN code ex 0706 10 00 (1 January to 31 March),  10 800 tonnes of celery sticks , falling within CN code ex 0709 40 00 (1 January to 30 April ),  7 400 tonnes of sweet peppers and peppers , fallingwithin CN code 0709 60 10 ,  6 400 tonnes of fresh lemons , falling within CN code 0805 30 10 ,  7 800 tonnes of watermelons, falling within CN code 0807 10 10 (1 April to 15 June),  2 200 tonnes of fresh strawberries , falling within CN code 0810 10 90 (1 January to 31 March),  5 900 tonnes of oranges , finely ground, falling within CN code ex 0812 90 20 ,  2 800 tonnes of peeled tomatoes , falling within CN code 2002 10 10 ,  150 tonnes of apricot pulp , falling within CN code ex 2008 50 91 ,  82 700 tonnes of orange juice , falling within CN codes 2009 11 11 , 2009 11 19 , 2009 11 91 , 2009 11 99 , 2009 19 11 , 2009 19 19 , 2009 19 91 and 2009 19 99 , of which not more than 20 000 tonnes may be imported in packing of a capacity of two litres or less ,  8 500 tonnes of tomato juice , falling within CN codes 2009 50 10 and 2009 50 90 , originating in Israel ; Whereas for the period 1 November to 31 December 1991 , the rate of customs duty applied to fresh strawberries from Israel is lower than the rate applied to those from Spain and Portugal ; whereas the quota should therefore be opened for the period 1 January to 31 March 1992 ; whereas to take account of the seasonal nature of imports of this product , the volume of this quota should be set at the average traditional level of imports for the period concerned , namely 1 505 tonnes ; Whereas within the limits of this tariff quotas , customs duties are to be phased out according to the same timetables and at the same rates as laid down in Articles 74 , 243 and 268 of the Act of Accession of Spain and Portugal ; Whereas , within the limits of these tariff quotas , Spain and Portugal shall apply customs duties calculated in accordance with the relevant provisions of Council Regulation (EEC) No 4162 / 87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Israel ( 2 ); whereas the Community tariff quotas in question should therefore be opened for 1992 ; Whereas pursuant to Commission Regulation (EEC) No 2573 / 90 of 5 September 1990 totally suspending certain customs duties applicable by the Community of Ten to imports from Spain and Portugal ( 3 ), the said duties are , as concerns the products referred to in Annex II to the Treaty , totally suspended once they reach a level of 2% or less ; whereas the same rate of duty should be applied to imports of the same products originating in Israel ; Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted; whereas the necessary measures should be taken to provide for effective Community management of the quotas , so that the Member States may draw against the quotas such quantities as they ( ») OJ No L 327 , 30 . 11 . 1988 , p. 36 . ( 2 ) OJ No L 396 , 31 . 12 . 1987 , p. 1 . ( 3 ) OJ No L 243 , 6 . 9 . 1990 , p. 19 . 31 . 12 . 91 Official Journal of the European Communities No L 372/ 17 HAS ADOPTED THIS REGULATION:may need , corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas , since the Kingdom ofBelgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of these quotas may be carried out by any of its members , Article 1 The customs duties applicable to imports into the Community of the products listed below originating in Israel shall be suspended during the periods , at the levels and within the limits of the Community tariff quotas shown below : Order No CN code (a ) (b ) Description Period Amount of quota ( tonnes) Quota dury (% ) ( 1 ) (2 ) ( 3 ) (4) (5 ) ( 6 ) 09.1309 ex 0701 90 51 New potatoes 1 . 1 .  31 . 3 . 1992 17 000 0 09.1335 ex 0703 10 11 ex 0703 10 19 ex 0709 90 90 Onions, fresh or chilled Wild onions of the species Muscari comosum ) 15 . 2 .  15 . 5 . 1992 : 11200 4,3 4,8 09.1317 ex 0706 10 00 Carrots 1.1 .  31 . 3.1992 3 100 6,1 09.1321 ex 0709 40 00 Celery sticks 1.1 .  30 . 4.1992 10 800 5,8 09.1303 0709 60 10 Sweet peppers and peppers 1 . 1 .  31 . 12 . 1992 7 400 2,2 09.1315 ex 0805 30 10 Lemons , fresh 1 . 1 .  31 . 12 . 1992 6 400 0 09.1327 ex 0807 10 10 Watermelons 1.4 .  15 . 6.1992 7 800 3,9 09.1339 ex 0810 10 90 Fresh strawberries 1.1 .  31 . 3.1992 1 432 5,0 09.1337 ex 0812 90 20 Oranges finely ground 1 . 1 .  31 . 12 . 1992 5 900 0 09.1307 ex 2002 10 10 Peeled tomatoes 1 . 1 .  31 . 12 . 1992 2 800 2,2 09.1301 ex 2008 50 91 Apricot pulp , not containing added alcohol or sugar , in immediate packings of a net content of 4,5 kg or more 1 . 1 .  31 . 12 . 1992 150 i 2,1 09.1331 2009 11 11 2009 11 19 2009 11 91 2009 11 99 2009 19 11 2009 19 19 2009 19 91 2009 19 99 Orange juice ¢ 1 . 1 .  31 . 12 . 1992 - 82 700 i 5,2 + AGR 5.2 2.3 + AGR 2,3 5,2 + AGR 5.2 2.3 + AGR 2,3 No L 372 / 18 Official Journal of the European Communities 31 . 12 . 91 l (2 ) 3 (4 ( 5 ) ( 6 ) 09.1333 5,2 + AGROf which : Orange juice imported in packings of a capacity of two litres or less 5,2 ex 2009 11 11 ex 2009 11 19 ex 2009 11 91 ex 2009 11 99 ex 2009 19 11 ex 2009 19 19 ex 2009 19 91 ex 2009 19 99 20 000 2,3 + AGR ?;L aCR1 . 1 .  31 . 12 . 1992 5,2 2,3 + AGR 2,3 09.1319 2009 50 10 2009 50 90 Tomato juice 1 . 1 .  31 . 12 . 1992 8 500 2,5 + AD S /Z 2,6 ( a ) Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the designation of the products is to be considered as having no more than an indicative value the preferential scheme being determined, within the context of this table by the application of the CN code . Where ex CN code positions are indicated , the preferential scheme is to be determined by application of the CN code and corresponding description taken together. ( b ) The Taric codes appear in the Annex . Within the limits of these tariff quotas the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of Regulation (EEC ) No 4162 / 87 . for free circulation , to the extent that the available balance so permits . If a Member States does not use the quantities drawn it shall return them to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applications pro rata . The Commission shall inform the Member States of the drawings made . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take all appropriate administrative measures in order to ensure efficient management thereof. Article 4 Each Member State shall ensure that importers of the products in question have equal and continous access to the quotas for as long as the balance of the relevant quota volume so permits . Article 5 The Member States and the Commission shall cooporate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 January 1992 . Article 3 Where an importer enters a product covered by this Regulation under a declaration for free circulation in a Member State and applies to take advantage of the preferential arrangements and that declaration is accepted by the customs authorities theMember State concerned shall , by notifying the Commission , draw an amount corresponding to its requirements from the quota volume . Requests for drawing, indicating the date of acceptance of the said declarations , must be sent to the Commission without delay . The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration of entry This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1991 . For the Council The President P. DANKERT 31 . 12 . 91 Official Journal of theEuropean Communities No L 372 / 19 ANNEX Taric codes Order No CN code Taric code 09.1309 ex 0701 90 51 0701 90 51 * 10 0701 90 51 * 20 09.1335 ex 0703 10 11 ex 0703 10 19 ex 0709 90 90 0703 10 11*20 0703 10 11*30 0703 10 19*92 0703 10 19*93 0709 90 90 * 52 0709 90 90 * 53 0709 90 90 * 54 09.1317 ex 0706 10 00 0706 10 00*11 09.1321 ex 0709 40 00 0709 40 00 * 13 0709 40 00 * 14 09.1315 ex 0805 30 10 0805 30 10*10 09.1327 ex 0807 10 10 0807 10 10 * 20 0807 10 10*30 09.1329 ex 0807 10 90 0807 10 90*12 0807 10 90 * 13 0807 10 90*14 0807 10 90*23 0807 10 90*24 0807 10 90*31 0807 10 90*33 0807 10 90 * 34 0807 10 90*43 0807 10 90*44 09.1339 ex 0810 10 90 0810 10 90*35 0810 10 90*40 09.1337 ex 0812 90 20 0812 90 20*10 09.1301 ex 2008 50 91 2008 50 91*20 09.1333 ex 2009 11 11 ex 2009 11 19 ex 2009 11 91 ex 2009 11 99 ex 2009 19 11 ex 2009 19 19 ex 2009 19 91 ex 2009 19 99 2009 11 11 * 10 2009 11 19*10 2009 11 91 * 10 2009 11 99*10 2009 11 99*91 2009 19 11 * 10 2009 19 19 * 10 2009 19 91 * 10 2009 19 99 * 10